OPINION OF THE COURT
MANDERINO, Justice.
Appellants, Gary Woodson, Lewis Woodson, Ronald Woodson and Lester Woodson are four brothers who had been employed by Asplundh Tree Expert Company, Jenkintown, Pennsylvania. The brothers had been employed as groundmen, climbers, and bucket operators for periods ranging from one and one-half to three years. In October of 1970 all of the brothers were discharged, allegedly for excessive absenteeism and tardiness. Indi*442vidually, the Woodsons filed for unemployment compensation benefits. On January 12, 1971, the Bureau of Unemployment Security notified appellants that they were ineligible to receive unemployment compensation benefits because, according to the Bureau, they had been discharged by the employer for “willful misconduct,” and were therefore ineligible for compensation because of Section 402(e) of the Pennsylvania Unemployment Compensation Law. Act of Dec. 5, 1936, Second Ex.Sess., P. L. (1937) 2897, art. IV, § 402, as amended, 43 P.S. § 802(e).
The Woodsons filed timely appeals of the Bureau’s adverse determinations. A referee, and subsequently the Unemployment Compensation Board of Review, affirmed the Bureau’s denial of benefits. An appeal to the Commonwealth Court followed. It resulted in an affirmance of the denial of benefits. We then granted allocatur.
The appellants contend that their absenteeism and tardiness did not constitute “willful misconduct” because it did not violate any standard of conduct which the employer had a right to expect of its employees. They contend that they were not discharged for violating their employer’s standard of conduct, but rather because they were black. We agree, and order the payment of unemployment compensation benefits to the appellants.
The term “willful misconduct” is not defined in the Unemployment Compensation Act. Case law, however, has defined willful misconduct as conduct which violates standards of conduct an employer has a right to expect of its employees. See Woodson v. Unemployment Compensation Board of Review, 7 Pa.Cmwlth. 526, 300 A.2d 299 (1973). A determination of whether an employee has engaged in willful misconduct can therefore only be made by considering what standard of conduct an employer reasonably requires. Standards expected by one employer may of course not be the standards of another employer. Willful misconduct cannot therefore be *443considered in a vacuum. It must be considered in relation to the particular employees and to the reasonable standards expected by a particular employer.
The Board of Review found that the appellants had been excessively absent and tardy. Such a finding would constitute “willful misconduct” if the record established that the appellants’ employer discharged all employees with an absenteeism and tardiness record similar to that of the appellants. Under such circumstances, it could be said that the employer had a reasonable expectation that a certain standard of conduct would be met by its employees. The facts in this case, however, are otherwise.
The record establishes that one of the appellants was absent fifteen days during his last six months of employment; another appellant was absent nineteen days; another, twenty-four days; another, twenty-seven days. Uncontradicted evidence on the record also established that during the same period of time five white employees had absenteeism records as delinquent as those of the appellants. None of these white employees were discharged however. The record also indicated that the appellants were good workers and that they were not discharged for any conduct other than their allegedly excessive absenteeism and tardiness. Only one conclusio n can be drawn from the facts in this record. The employer required one standard of conduct of black employees and another standard of conduct of white employees. The same “criterion [was not] applied alike to members of all races.” See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 804, 93 S.Ct. 1817, 36 L.Ed.2d 668, 679 (1973). See also Pickering v. Board of Education, 391 U.S. 563, 88 S.Ct. 1731, 20 L.Ed.2d 811 (1968).
Although we look to the reasonable standards of an employer to determine whether an employee has engaged in “willful misconduct,” we cannot sanction the *444Bureau’s acceptance of an employer’s standard which expects certain conduct from black employees, but not from white employees. The use of such a standard to determine unemployment compensation benefits constitutes state action based on the racially discriminating policies of an employer. This is prohibited. See Moose Lodge v. Irvis, 407 U.S. 163, 93 S.Ct. 1965, 32 L.Ed.2d 627 (1972).
The Commonwealth Court refused to conclude that the employer was treating black employees differently from white employees because in its words the record “fail[ed] to disclose whether the Caucasian employees were full time employees,” and also because the record failed to disclose whether there was “any legally permissible reason” for the absenteeism of the white employees. There was no claim by the employer, however, that any of the white employees were not full time employees, and there was no claim by the employer that the white employees had legitimate reasons for their absences.
The appellants also contend that their absenteeism and tardiness was excusable because much of it was caused by racial slurs and threats from white employees, which were known but ignored by the employer. There is no need to reach this issue in view of our conclusion that the record does not establish that the appellants were discharged for “willful misconduct.”
The order of the Commonwealth Court affirming the Unemployment Compensation Board of Review is vacated and the order of the Board is reversed. The matter is remanded to the Unemployment Compensation Board of Review for proceedings consistent with this opinion.
POMEROY, J., filed a dissenting opinion in which JONES, C. J., joined.